Citation Nr: 1511522	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-33 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a pregnancy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel







INTRODUCTION

The Veteran had active service from March 1988 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

A March 2011 decision granted entitlement to a total rating due to individual unemployability based upon service-connected disabilities effective February 14, 2007.  


FINDINGS OF FACT

1.  The Veteran was pregnant during her period of active duty.  

2.  The Veteran is not shown to have a current residual disability due to pregnancy that is related to active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a residual disability due to pregnancy have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.116 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim.  The RO provided a notice letter to the Veteran in November 2009, prior to the initial adjudication of the claim.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  The Veteran's service treatment records have been obtained.  VA treatment records dated from 1989 and Social Security Administration Records are associated with the file.  Private medical records from the University of Louisville medical center dated in 1989 are associated with the claims folder.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

A VA medical opinion and examination were not provided in this case.  The Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own general assertion, that she has a current residual disability due to a pregnancy and post-service termination of the pregnancy.  As such, the Veteran's sole assertion that she wants service connection for a residual disability due to a pregnancy is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448. 

Pregnancy and childbirth are not disabilities for VA rating purposes.  Chronic residuals of medical or surgical complications of pregnancy may be disabilities for rating purposes.  38 C.F.R. § 4.116, Note 1 (2014).

3.  Analysis

The Veteran contends that she has a residual disability due to pregnancy that began when she was in active service.  She asserts that her pregnancy was detected in March 1989.  The Veteran indicates that service connection is warranted for the pregnancy and all associated complications to the baby and her female reproductive organs and for mental anguish and stress associated with the diagnosis.  See the August 2009 informal claim.  In the November 2012 VA Form 9, the Veteran indicated that a therapeutic abortion was medically necessary as a result of severe damage to the baby due to chemotherapy and radiation treatment for Hodgkin's disease which was diagnosed when she was on active duty.  She asserted that she has specific additional damage to her uterus included tilting of the uterus as a result of the therapeutic abortion.  

The Veteran submitted medical records from the University of Louisville Department of Oncology dated in March 1989.  A March 21, 1989 consultation note indicates that on a routine pregnancy test prior to a CT scan, the Veteran was found to have elevated levels of Beta HCG and an intrauterine pregnancy with a probable gestational age of 14 to 16 weeks was confirmed on ultrasound.  The Veteran was seen regarding radiation dose to the fetus.  It was noted that the Veteran stated that she was informed that birth control was not necessary due to chemotherapy.  The dose to the uterus would be measured and the Veteran would be seen in three days regarding further recommendations concerning determination of the pregnancy.  A March 24, 1989 consultation record indicates that the oncologist believed the risk of fetal abnormalities was high due to the dose received and termination of the pregnancy may be indicated.  According the Veteran's statements, the pregnancy was subsequently terminated on March 30, 1989.  See the May 1989 VA examination report.     

The medical records submitted by the Veteran show that the Veteran was pregnant during her period of service.  However, VA regulations specifically provide that pregnancy is not considered a disability for VA purposes.  See 38 C.F.R. § 4.116, Note 1.   

Service connection may be warranted for chronic residual disabilities of medical or surgical complications of pregnancy.  See 38 C.F.R. § 4.116, Note 1.  However, here, the evidence does not show any complications for any surgical procedure.  There is little doubt that the Veteran went through a very difficult time in the late 1980s, between treating cancer, leaving the military, and choosing to terminate a pregnancy.  However, there is no showing in the records the Veteran submitted that any procedure was unsuccessful or resulted in any chronically disabling complications.  As such. the Board finds that the weight of the evidence shows that the Veteran does not have a current residual disability due to pregnancy that is related to active service.  

The Veteran served on active duty military from March 1988 to March 6, 1989.  Review of the record shows that approximately three weeks after beginning her military training, Stage IIAe, nodular sclerotic Hodgkin's disease was diagnosed.  The Veteran was subsequently treated for the disease and was administratively discharged in March 1989.  The Veteran filed a claim for service connection for Hodgkin's disease and this claim was denied on the basis that there was clear and unmistakable competent medical evidence that the Hodgkin's disease existed prior to entrance into service and was not aggravated during or as a result of service.  See the July 2005 Board decision.  Service connection is not in effect for Hodgkin's disease.  Thus, service connection for a residual disability due to pregnancy on a secondary basis, claimed as due to Hodgkin's disease or treatment for the Hodgkin's disease, is not warranted.  

The Board finds that the weight of the evidence does not establish current diagnosis or objective findings of a current residual disability due to pregnancy.  The weight of the evidence does not establish current diagnosis or objective findings of a current psychiatric disorder or gynecological disability due to pregnancy.  The Veteran has made general assertions that she has mental anguish and stress due to the therapeutic abortion in 1989.  She also has made general assertions that she has a tilted uterus due to the therapeutic abortion.  

The extensive record with hundreds of pages of treatment records does not contain any competent evidence that shows that the Veteran has a current diagnosis of a psychiatric disorder or gynecological disorder due to her terminated pregnancy.  To this end, the Veteran has not submitted or identified evidence of a current diagnosis of a residual disability.  She provided medical evidence that the pregnancy occurred and that she had a therapeutic abortion after service separation.  However, as explained, neither the pregnancy, nor the abortion, are considered to be disabilities on their own.  The Veteran has not provided any competent evidence as to a current residual disability.  She has only made general assertions that she has stress and mental anguish.  The Board finds that the Veteran, as a layperson, is not competent to render a medical diagnosis, such as establishing that she has a current psychiatric disorder.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to a specific psychiatric diagnosis falls outside the realm of common knowledge of a lay person.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay persons not competent to diagnose complex medical conditions such as cancer).  The question of a medical or psychiatric diagnosis involves a complex medical issue and medical and/or psychological testing.  It is not shown that the Veteran has such expertise to perform such testing and render a medical or psychiatric diagnosis.

Regarding the assertion that she has a tiled uterus due to the therapeutic abortion, the Board notes that a tiled uterus is not an observable condition and medical testing is necessary for detection.  The Veteran, as a layperson, is not competent to diagnose this condition.  As noted, there is no evidence that the Veteran has the requisite medical expertise.  The Veteran has not provided or identified any medical evidence to support her contentions that she has a current residual disability to include a tilted uterus due to the pregnancy in 1989 or is otherwise related to active service.  

The Board notes that service connection is in effect for ovarian cysts.  See the January 1991 rating decision.  Review of the record shows that the fibroids of the uterus were diagnosed after service in about April 2007.  See the VA treatment records dated in 2007.  This diagnosis was made over 17 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, the weight of the competent and credible evidence establishes that the Veteran's fibroids first manifested almost 17 years after service separation and did not manifest in service.  There is no competent evidence that relates the fibroids to an in-service event or injury or medically relates the fibroids to a service-connected disability, and the Veteran has not asserted such a relationship.    

The record shows that the Veteran was afforded VA examinations in May 1989, February 1990, and November 1990.  The May 1989 VA examination notes that the Veteran was pregnant in 1989 and underwent a therapeutic abortion in March 1989.  A residual disability due to the pregnancy was not found by that examination.  

The Board finds that the weight of the evidence does not establish current diagnosis or objective findings of a current residual disability due to pregnancy.  The Veteran has not submitted or identified evidence of a current diagnosis of the claimed disability.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

The Board is very sympathetic towards the Veteran's case.  However, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  On this record, the evidence is found to preponderate against the claim that the Veteran has a current residual disability due to pregnancy and related to active service.  Accordingly, the claim of service connection for a current residual disability due to pregnancy is denied.


ORDER

Service connection for a current residual disability due to pregnancy is denied. 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


